PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/189,055
Filing Date: 8 Aug 2008
Appellant(s): Dobyns et al.



__________________
Alex W. Haymond
(Reg. No. 59,690)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 December 2020 appealing from the Office action mailed 17 April 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-11, 13-17, 19-37, and 39-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-11, 13-17, 19-37, and 39-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art (AAPA) in view of Dunlavy, US Patent 5297201, and Finkenzeller, US Patent 7808389.
(2) Response to Argument
As an initial matter, although Appellant states that Appellant knows of no other appeals that will have a bearing on the Board’s decision in the pending appeal (Appeal Brief, page 4), it is noted that Appeal 2018-004014, decided 26 December 2018, was previously considered in the present application, and Appellant does refer back to the prior Decision in the present Appeal Brief.
A.	Rejections Under 35 U.S.C. 112 (pre-AIA ), first paragraph
Regarding the rejection of Claims 1-11, 13-17, 19-37, and 39-58 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement, Appellant first makes comments on the legal standards (Appeal Brief, pages 10-11).  
Appellant asserts that there is explicit written description support for the limitation of “an increase in the signal strength of the masking electromagnetic signal reduces the link distance for the near field generator” (Appeal Brief, pages 11-12, citing page 8, lines 14-19 of the specification as filed).  The Examiner does not dispute that there is support for this portion of the claim limitation at issue.
Appellant further argues that adequate written description support the limitation “by interfering with the near field magnetic signal” is found at page 6, lines 3-9, of the specification, and can be inferred from other (unspecified) portions of the application (Appeal Brief, pages 12-13).  Although the portion at page 6, lines 3-9 does describe interference with “other equipment” resulting from the masking signal, there is no indication that the near field generator is necessarily contemplated as such equipment that is subject to interference from the masking signal.  Although other portions of the specification do reference the concept of interference, it appears that this is primarily in reference to interference between the masking signal and the incidental radiation (for example, see page 9, lines 20-22, and page 12, lines 2-4, of the present specification) and not with respect to interference between the masking signal and the near field signal.  Although Appellant argues that because interference modifies a signal in a disruptive manner (no particular source cited for this definition) as well as because present application provides support for the opposition between the signal strength of the masking signal and the link distance, this implies that the opposition is between the masking signal and the near field magnetic signal (Appeal Brief, page 14).  However, Ex parte Cook (Appeal Brief, pages 14-15, citing Appeal Number 2016-001971); however, it is noted that this decision is neither precedential nor informative.
Appellant additionally argues that the prior Decision on Appeal in the present application indicated that selection of a masking signal to achieve a specific link distance necessarily discloses the previously recited limitation “relative to a detectability of the incidental electromagnetic radiation” (now deleted from the claims because the limitation was indefinite as affirmed in the prior appeal) and that this supports the written description support for the increase in signal strength of the masking signal reducing the link distance for the near field generator (Appeal Brief, pages 15-16, quoting pages 6-7 of the decision mailed 26 December 2018).  Again, the Examiner does not dispute that there is support for this portion of the claim limitation at issue.  Appellant further argues that the combination of the facts that (A) a masking signal may result in electromagnetic interference with other equipment and (B) the signal strength of the masking signal is in opposition to the link distance of the near field generator imply that the masking signal interferes with the near field signal (Appeal Brief, page 16).  However, this is not necessarily the case.  As noted in the final Office action and above, the cited portions of the specification do not discuss that the reduction is due to interference, and there is no indication that the near field generator is necessarily contemplated as such equipment that is subject to interference from the masking signal.  Although other portions of the specification do reference the concept of interference, it appears that this is primarily in reference to interference between the masking signal and the incidental radiation and 
The Examiner reiterates that there is not clear written description support of reducing the link distance “by interfering with the near field magnetic signal” as detailed above.
B.	Rejections Under 35 U.S.C. 103(a)
Regarding the rejection of Claims 1-11, 13-17, 19-37, and 39-58 under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art (AAPA) in view of Dunlavy, US Patent 5297201, and Finkenzeller, US Patent 7808389, Appellant first 
Appellant admits as prior art the use of a near field generator using near field magnetic induction to generate a near field magnetic signal having information encoded therein (page 1, lines 8-19, and page 3, lines 8-10, of the present specification).  Appellant notes that a problem with the use of such a near field system is that incidental electromagnetic radiation correlated to the information is produced when the near field detectable signal is generated and that this incidental radiation is difficult to avoid (page 3, line 32-page 4, line 12, and page 4, lines 19-20 of the specification).  Because the near field signal falls off at approximately 60 dB per decade of distance (page 3, lines 29-31 of the specification) and the incidental radiation falls off much more slowly, at approximately 20 dB per decade of distance (page 4, lines 8-10), undesirable levels of incidental radiation may be present well outside the range of the near field transmitter, which could allow an eavesdropper to gain knowledge of the information transmitted in an encoded manner in the near field signal (see page 4, lines 19-20 of the specification).  See also Appeal Brief, pages 19-21.  The description of the use of near field generators, the production of incidental radiation, and the relative fall-off rates of the near field signal and incidental radiation have all been considered as admissions of prior art.

Finkenzeller was further relied upon to disclose the additional limitation of selecting a signal strength of the masking signal to provide a selected link distance for a near field generator (Finkenzeller, column 2, lines 55-67), which was suggested to allow communication within a short range but to prevent tapping of the information from greater distances (see Finkenzeller, column 3, lines 43-67).  Again, this is directed to a similar problem that Appellant was attempting to solve.  Finkenzeller further discloses that an increase in signal strength of the masking signal reduces the link distance for the near field generator by interfering with the near field magnetic signal (column 2, lines 55-67; column 3, lines 43-67; Figure 4 and column 7, line 63-column 8, line 2).
With particular reference to amended independent Claim 1, Appellant first argues that Dunlavy does not teach or suggest a near field signal, contrasting with a disclosure of RF signals (Appeal Brief, page 22, citing Dunlavy, column 1, lines 15-27).  However, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the combination of Dunlavy and AAPA at least suggests a masking signal with a fall off of 20 dB per decade (see page 4, lines 8-10 of the present specification, where Appellant admits that incidental radiation falls off at approximately 20 dB/decade, and Dunlavy discloses that the masking signal contains substantially the same amplitude components of the incidental radiation, see column 5, lines 33-57, and would therefore also fall off at approximately 20 dB/decade).
Appellant further argues that Finkenzeller teaches away from the limitation of a masking signal transmitter that radiates a masking electromagnetic signal because Finkenzeller uses coaxial cables to prevent undesirable effects such as parasitic or undesirable irradiation (Appeal Brief, pages 23-24, citing Finkenzeller, column 7, lines 48-62).  However, this does not teach away from the claimed solution of transmitting a masking signal.  First, this undesirable irradiation is not clearly the same as the “incidental radiation” considered by the claimed invention.  Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also MPEP § 2145 X.D.  Finkenzeller does not criticize or discourage the use of a masking signal; rather, Finkenzeller explicitly discloses the use of the masking signal (for example, column 2, lines 55-67), and therefore, Finkenzeller does not teach away from the claimed limitation.
Appellant argues that Finkenzeller discloses a communication range and a separate tap-proof range where magnetic fields cancel each other out and asserts that these do not disclose that a signal strength of a masking electromagnetic signal is selected to provide a link distance for the near field generator (Appeal Brief, pages 24-25, citing Finkenzeller, column 3, lines 58-67, and column 7, lines 48-51).  However, the “communication range” of Finkenzeller corresponds to the claimed link distance, and the magnetic fields cancelling each other out in the tap-proof range corresponds to the claimed interference that reduces the link distance.  Although Appellant states that Finkenzeller does not disclose a masking electromagnetic signal (Appeal Brief, page 25), it is noted that the magnetic signal of Finkenzeller, which masks the other near field magnetic signal, is itself a type of electromagnetic signal (i.e. a magnetic signal is an electromagnetic signal with a zero electrical component).  Although Appellant argues that neither Dunlavy nor Finkenzeller discloses both RF signals and near field magnetic signals or interefence between the two types (Appeal Brief, page 25), it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant additionally refers to another appeal decision in Ex parte Takagi (Appeal Brief, pages 25-26, citing Appeal Number 2015-007186); however, it is noted that this decision is neither precedential nor informative.  Further, although radio transmissions do not necessarily teach or suggest near field communications as asserted by Appellant, it is submitted that the masking radio transmission in Dunlavy corresponds to the claimed masking signal, and the near field communications are taught by the admitted prior art and by Finkenzeller.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references (Appeal Brief, page 26), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was explicitly cited from Dunlavy, to use a masking signal to prevent decoding of data from incidental radiation (Dunlavy, column 2, lines 40-45; column 3, lines 28-37) and prevent signal emission detection from any type of computer, peripheral, or other electronic device (Dunlavy, column 8, lines 13-16).  Further motivation was explicitly cited from Finkenzeller to provide a desired link distance using interference in order to allow communication within a short range but to 
Appellant argues that there is a difference between near field signals and RF signals and that one of ordinary skill in the art would not equate the two (Appeal Brief, pages 26-27, again citing the non-precedential decision in Takagi).  The Examiner again notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of skill in the art would have considered that the broader teaching of a masking signal in Finkenzeller interfering with the near field signal could be applied to the masking signal as taught by Dunlavy in combination with the admitted prior art near field signal.  Appellant further argues that because the remote field in Finkenzeller includes certain undesirable effects, Finkenzeller does not disclose a masking electromagnetic signal (Appeal Brief, pages 27-28, citing Finkenzeller, column 7, lines 48-51).  However, this does not clearly follow, and the Examiner reiterates that the magnetic masking signal of Finkenzeller is itself a type of electromagnetic signal (i.e. a magnetic signal is an electromagnetic signal with a zero electrical component).
The Examiner reiterates that Appellant admits as prior art a near field generator that produces incidental radiation (page 1, lines 8-19; page 3, lines 8-10; page 3, line 32-page 4, line 12; and page 4, lines 19-20 of the present specification).  Dunlavy discloses a masking signal transmitter that radiates a masking electromagnetic signal to 







Respectfully submitted,
Zachary A. Davis
/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
Saleh Najjar
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        
Aravind K. Moorthy
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.